709 F.2d 521
The BLACKFEET TRIBE OF INDIANS, Plaintiff-Appellant,v.William A. GROFF, Director, Montana Department of Revenue,State of Montana;  Glacier County, Montana;  andPondera County, Montana, Defendants-Appellees.
No. 81-3041.
United States Court of Appeals,Ninth Circuit.
June 22, 1983.

Richard B. Collins, Boulder, Colo., for plaintiff-appellant.
Douglas Anderson, Conrad, Mont., argued, Helena S. Maclay, Missoula, Mont., Allen B. Chronister, Asst. Atty. Gen., Helena, Mont., Bruce McEvoy, Kalispell, Mont., Deirdre Boggs, Missoula, Mont., on brief, for defendants-appellees.
Before BROWNING, Chief Judge, WRIGHT, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, and REINHARDT, Circuit Judges.


1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case shall be reheard by an en banc panel of the court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is hereby withdrawn.